233




OFFICE   OF   THE   ATTORNEY    GENERAL   OF   TEXAS

                       AUSTIN
                                                                234




     "hi1 prop8Pty Within th0 j~i4diOtlO4 Of thl8
     etate, real or per4ona1, oorPorat4 or lneorporat4,
     and any lntereet therein, lnoludingl. . ., or
     gifta aado or intended k, take lffeo tin poreee-
     eion or enjoymnt after the deetb of the grantor
     or donor, ehall, upon pareing to or for the uoo of
     my pertson, oorporatlon, or aeoociation, be aub-
     jeot to e,tax for the bemilt  or the >tate*e @en-
     era1 Reronuo Fund, in uooordanoe with the follow-
     ing olaeaifi0atlon. . .I
            In order to determln~ the lntereet of the mother
and drughter in the bank 4ooount prior to the death OS th4
saother,the intention OS purtfee 14 the foremoet oomldera-
tion.   'a'8are unable to find vhero my joint teneney ir
oreat4d, despite the faot that th4 8UrTltOr beaome4 entitled
to all of the money in the bank.     Under the faotr ia thl8
oaee, either   the aother or tha daughter oould hare drawa
oheok8 4qua~-ih amount to the full mount ranrainingin the        v
benk aooou@t and therrbr ueo all Or the money to her own
indlrldu41 b4netlt and dortroy whatever lnterert the othrr
nay hero had in th4 m~aor. All of the Monet wan Plaoed ln
the bw    aooortntby tb    mothar.  Without atbinptla$ to
(liveen$ name to the Pntereat of tha parties,    it 18 ow
opinion that in truth and In iaot the .mther wa4 surely
plaoi.n& ame In the bank aooouut in the mm4 of hsreelf of
her Baughter,   upon rvhloh either ehe and her dau&ter oould
draw ohecke rhea either 02 them dealred to do 80. We be-
lieve that tko daugbtor reoelved    no vested Lntereet in tha
memy at the time the mother deposited the came, but rather
ereh tise the daughter drew a shook against the aoaount
them wae a &ift from the mother to the daughter at that
tlma or the amount or the ohaok. we bolleve     turthor that
It wa8 the lntuatlon oi the nother that upon her death
the remaining money ln the bank aooaunt 8hWa       6~ to the
daughter for her own uee and benoflt end po4a44slon wlthout
the n4O44slt~ or probato prooradlage isinferenoa to ouch
money.
          It 14 our opinion, therefore, that any amuut
whioh the daughter drew bl oheok upon said aoeount prior to
the death of the ;rotherw&4 a $Fit which took effe6t In en-
joyaant and poss484lon a4 of the tlma that euoh ohe$k wae
                                                                 235




drawn and the              aan4
                      ia thereiore not aubfeot to the Taxao
iiiQ4rltence        tar.is our opinion,
                                  It     howwer,  t&t the a-
awnt rmaining in the bank aooout at the t1.m of the
death of the &other now purr08 to the daughter in i)04444-
sion and rn;oymmt ae a girt fmr the mther Lntonding to
take affeot d-tar the    trx)thar'ederth. Therefore,  euoh ull
wunt   ie taxabLe ~i~detthe Texcneinharftanoe t4x law aa
quoted     sugra.


                                       Your4   very   truly